Name: Commission Regulation (EC) No 669/96 of 12 April 1996 fixing the maximum buying-in price and the quantities of beef to the bought in under the 157th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: animal product;  international trade;  trade policy;  prices
 Date Published: nan

 No L 92/16 EN Official Journal of the European Communities 13 . 4. 96 COMMISSION REGULATION (EC) No 669196 of 12 April 1996 fixing the maximum buying-in price and the quantities of beef to the bought in under the 157th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 307/96 (4), an invitation to tender was opened pursuant to Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (5), as last amended by Regulation (EC) No 613/96(0; Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate , under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 14 of that Regulation, only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price, plus the amount referred to in paragraph 1 of that Article, are to accepted; Whereas, once tenders submitted in respect of the 157th partial invitation to tender have been considered and taking acocunt, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaugthe ­ nngs, the maximum buying-in price and the quantities which may be bought in should be fixed; Whereas, following the buying-in of forequarters in Spain, the price of such products should be defined on the basis of carcase prices; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 Under the 157th partial invitation to tender opened pursuant to Regulation (EEC) No 1627/89 : (a) for category A:  the maximum buying-in price shall be ECU 278 per 100 kg carcases or half-carcases of quality R3,  the maximum quantity of carcases or half-carcases accepted shall be 7 563 tonnes,  the maximum quantity of forequarters shall be 102 tonnes; the prices for the latter shall be derived from the carcase price using the coefficient 0,80 for the straight cut; (b) for category C:  the maximum buying-in price shall be ECU 272,30 per 100 kg carcases or half-carcases of quality R3,  the maximum quantity accepted shall be 1 565 tonnes . Article 2 This Regulation shall enter into force on 15 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 248 , 14. 10 . 1995, p. 39 . 0 OJ No L 225, 4. 9 . 1993, p. 4. (4) OJ No L 43, 21 . 2. 1996, p. 3 . Is) OJ No L 159, 10 . 6 . 1989, p. 36. M OJ No L 86, 4. 4. 1996, p. 63 .